Filed 7/6/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 184







Robert Paul Gackle, 		Appellant



v.



Director, North Dakota Department of Transportation, 		Appellee







No. 20150022







Appeal from the District Court of McLean County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Michael R. Hoffman, 120 N. Third Street, Suite 110, P.O. Box 1056, Bismarck, ND 58501-1056, for appellant.



Michael T. Pitcher, Office of the Attorney General, 500 N. Ninth St., Bismarck, ND 58501-4509, for appellee.





















Gackle v. N.	D. Dep’t of Transportation

No. 20150022



Per Curiam
.

[¶1]
	Robert Paul Gackle appeals from a district court judgment affirming the Department of Transportation hearing officer’s decision suspending Gackle’s driving privileges for two years.  
Gackle argues the Department did not have authority to suspend his license because the analytical report of the blood test was improperly received in evidence when the specimen submitter’s checklist from the blood submission form was not forwarded to the Department with a copy of the report showing the approved method was followed, when the Department failed to show the approved method for conducting blood-alcohol analysis was used, when the Department used the word “ethanol” on the blood analysis form and did not comply with the statute defining alcohol concentration
 and when the Department failed to indicate on the blood analysis form who performed the blood-alcohol analysis.  Gackle also argues his submission to the blood test was coerced because he refused to take the test until the officer informed him refusal would be a crime.

[¶2]
	Gackle’s blood analysis issues and arguments are similar to those decided in 
Filkowski v. North Dakota Dep’t of Transp.
, 2015 ND 104, 862 N.W.2d 785. 
Gackle’s argument that he was coerced into taking the blood test by the implied consent advisory and that the blood test was involuntarily taken was rejected in 
State v. Smith
, 2014 ND 152, 849 N.W.2d 599, and 
McCoy v. North Dakota Dep’t of Transp.
, 2014 ND 119, 848 N.W.2d 659.  We summarily affirm under N.D.R.App.P. 35.1(a)(7).

[¶3]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Carol Ronning Kapsner

Lisa Fair McEvers

Dale V. Sandstrom